Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/05/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention is allowed in light of the applicant’s amendments and arguments filed on 04/30/2021.
This invention is generally directed towards fulfilling requests to provision custom environments to meet requirements of a specified test scenario.  Available virtual and physical resources are tracked and managed to create or customize the custom environment and allocated to requests in a request queue.  Once the test scenario is complete, virtual resources are recovered and physical resources are freed.
The prior art whether alone or in combination fail to teach or suggest “wherein the one or more pooled resource managers is configured to automatically recover the first virtual resource and the first physical resource in the custom environment when tasks of the specified test scenario using the first physical resource and the first virtual resource ordered are complete, the recovering including closing one or more nodes associated with the first virtual resource allocated and freeing the first physical resource allocated” as recited in independent claim 1 and in conjunction with all other claimed limitations.  Claims 13 and 25 recite similar subject to claim 1 and are therefore allowable for similar reasoning.
The closest prior art teaches provisioning custom environments with virtual and physical resources (Pub. No. US 2018/0150399 A1).  However, the art falls short in teaching or suggesting the specific procedure that the applicant has claimed once tasks of a specified test scenario are complete, and therefore fails to teach or suggest to “automatically recover the first virtual resource and the first physical resource in the custom environment when tasks of the specified test scenario using the first physical resource and the first virtual resource ordered are complete, the recovering including closing one or more nodes associated with the first virtual resource allocated and freeing the first physical resource allocated” as required by the applicant’s claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathan Bui
/JONATHAN A BUI/Primary Examiner, Art Unit 2448